Upon consideration of the petition filed by Intervenor (Asheville Hematology) on the *57711th day of September 2006 for Writ of Supersedeas and Motion for Temporary Stay of the judgment of the Court of Appeals in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of September 2006."
Upon consideration of the petition filed by Intervenor (Asheville Hematology) on the 11th day of September 2006 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th day of September 2006."